 Case 17-07025       Doc 135      Filed 12/07/20 Entered 12/08/20 10:55:57            Desc Main
                                   Document     Page 1 of 2



SO ORDERED.

SIGNED this 7 day of December, 2020.




                                                       John T. Laney, III

                                          United States Bankruptcy Judge


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

David McCutcheon,                   *                Chapter 13
                                    *
      Debtor.                       *                Case No. 16-70733-JTL
____________________________________*
                                    *
Corey Kupersmith,                   *
                                    *
      Plaintiff,                    *
                                    *                Adversary Proceeding
v.                                  *
                                    *                No: 17-07025
                                    *
David McCutcheon,                   *
                                    *
      Defendant.                    *

                    AMENDED ORDER TO CORRECT CAPTION AND
                   SCHEDULING STATUS CONFERENCE AND TRIAL

       A Final Pre-Trial Order has been entered in this case. The Court will hold another

Telephone Status Conference on April 20, 2021 at 10:00 a.m. and counsel for the parties are

directed to be prepared to receive the Court’s call at their regular telephone number or at such

other telephone number as to which the Court’s Courtroom Deputy is notified at least one hour
 Case 17-07025         Doc 135      Filed 12/07/20 Entered 12/08/20 10:55:57               Desc Main
                                     Document     Page 2 of 2



prior to said hearing.

        Further, this Adversary Proceeding is scheduled for Trial on May 4, 2021 at 10:00 a.m.

in the United States Bankruptcy Court, One Arsenal Place, 901 Front Avenue, Suite 309,

Columbus, Georgia 31901. All parties, attorneys, and witnesses shall wear face masks and

practice CDC guidelines for social distancing by staying at least six (6) feet from one another and

shall stay at least ten (10) feet from all court staff. All exhibits anticipated to be used during the

hearing shall be exchanged with the other side not later than noon on Friday, April 30, 2021.

Each attorney is responsible for bringing adequate copies and the originals of each exhibit, if

necessary, to the courtroom at the time of the hearing. If the exhibits can be arranged in notebook

form the counsel are urged to do so.

                                       END OF DOCUMENT
